Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office action.
Response to Amendments and Arguments
Applicant’s amendment to the independent and dependent claims filed on November 24, 2021 has been considered.
Applicant’s arguments filed November 24, 2021 with respect to claim rejections under Ajitomi in view of Gissel and further in view of Krishenbaum have been fully considered.  
In response to Applicant’s argument, claim interpretations and claim indefinite has been withdrawn.
In response to Applicant’s Argument, Section 101 defines patentable subject matter: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”  35 U.S.C. § 101. The Supreme Court, however, has “long held that this provision contains an important implicit exception” that “Laws of nature, natural phenomena, and abstract ideas are not patentable.” 
In response to applicant’s argument that the Office has not identified the specific limitations considered or any rationale as to why these limitations are not enough to qualify as significantly more, examiner refers to language of Enfish for determining whether the additional elements such a “performing and determining” do improving on the way conventional databases by storing information in a database. Claim 1 recites, “creating for at least one of each node of a plurality of nodes and at least one edge of one or more pages of data, each corresponding to said prescribed page size, and each page having a b-tree index data structure that includes a first section having a variable-sized set of fixed width data slots and a second section having a variable- sized variable length data region; perform at least one of a read, update, and delete transaction operation on the plurality of nodes and edges; and determine traversal of relationships between nodes and edges.”
In the instant case, there is nothing in the claims or in the specification to suggest that the “creating”, “performing” and “determine” are anything but well-known and conventional elements for performing routine and conventional functions. Thus, these elements have been correctly analyzed to determine that they do not amount to significantly more under step 2B. Furthermore, the dependent claims have been carefully reviewed, but as stated in the action, recite additional features of the abstract idea, and no additional elements for consideration under significantly more.  
The applicant identifies no additional elements or features from the claims which applicant considers non-conventional or non-generic arrangement of additional claimed elements and the applicant did not convince the examiner that these limitations are not directed to an abstract idea and should not be analyzed under step 2A and 2B.  No such argument exists in the amendment.  The examiner is unable to find any argument contradicting this position, thus applicant's arguments are not deemed persuasive. 

In response to applicant’s argument and comments regarding Double Patenting rejections, Applicant will submit terminal disclaimer in due time and until that, the double patenting rejection remains in effect. (remains rejected).
In response to applicant’s argument, examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]	
In response to applicant’s argument that Ajitomi does not teach or suggest that each page of graph data or each page of any other nodes or edges "having a b-tree index data structure that includes a first section having a variable-sized set of fixed width data slots and a second section having a variable-sized variable length data region" as recited in claim 1.
In response to applicant's arguments against the references individually (for example, Ajimoto does not teach), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi to incorporate the teachings of Gissel to provide a system with storage device organized as a plurality of pages of a prescribed page size.  Doing so would provide extremely fast access to the cached values and overcome the problem of optimizing database variable size row. 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 20 recites “a non-transitory computer readable medium”  
The term “non-transitory” is not supported by the specification.

Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 18 of Application No. 15/357,924, now U.S. Patent 10,579,680. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


  Instant application 16/691,407
Co-pending Application 15/357,924, now U.S. Patent 10,579,680
1. A system, comprising:
a storage device organized as a plurality of pages of a prescribed page size; and a processor coupled to the storage device and configured to: 






create for at least one of each node of a plurality of nodes and at least one edge one or more pages of data, each corresponding to said prescribed page size, and each page having a b-tree index data structure that includes a first section having a variable-sized set of fixed width data slots and a second section having a variable-sized variable length data region; and 

perform at least one of a read, update, and delete transaction operation on the plurality of nodes and edges; and 

determine traversal of relationships between nodes and edges.










2. The system of claim 1, wherein said fixed length data slots are configured to be used to store one or more of node attribute data, edge data, and edge attribute data associated with the node. 

3. The system of claim 1, wherein data values too large to be stored in said fixed length data slots is stored. 


4. The system of claim 1, wherein each of said edges representing a relationship between two or more of said nodes, wherein each data slot includes a slot header and a slot data region; wherein the slot header includes values to indicate slot type, slot status, and edge direction; wherein the slot data region stores one of edge slot data values and attribute slot data values. 

5. The system of claim 1, wherein the slot header includes one or more fields to store the slot type. 

6. The system of claim 5, wherein the slot type indicates a type of data stored in or stored in a location identified by data stored in a corresponding slot data value section of that slot. 

7. The system of claim 6, wherein the slot data value section is configured to store a primitive value of a size equal to or smaller than a fixed width of said slot data value section. 



9. The system of claim 1, wherein said processor is configured to add slots to said page and increase a size of said variable length data region as needed to store additional data associated with a given node until there is no further available space in said page of said prescribed page size. 

10. The system of claim 9, wherein the processor is configured to split the page if additional data is to be stored for a node and would result in a page that exceeds said prescribed page size. 

11. The system of claim 1, wherein the processor is further configured to sort said data slots prior to writing said page to the storage device. 

12. The system of claim 11, wherein the processor is configured to sort the slots based at least in part on a respective slot type of each slot. 

13. The system of claim 11, wherein the processor is configured to sort the slots in a manner that results in node attributes being included first in sorted order, followed by edges owned by the node, followed by edge attributes. 

14. A method, comprising: creating for at least one of each node of a plurality of nodes and at least one edge_one or more pages of data, each corresponding to a prescribed page size associated 

15. The method of claim 14, wherein said fixed length data slots are configured to be used to store one or more of node attribute data, edge data, and edge attribute data associated with the node. 

16. The method of claim 14, wherein data values too large to be stored in said fixed length data slots is stored. 

17. The method of claim 14, wherein each of said edges representing a relationship between two or more of said nodes, wherein each data slot includes a slot header and a slot data region; wherein the slot header includes values to indicate slot type, slot status, and edge direction; wherein the slot data region stores one of edge slot data values and attribute slot data values. 

18. The method of claim 14, wherein the slot header includes one or more fields to store the slot type. 

19. The method of claim 18, wherein the slot type indicates a type of data stored in or stored in a location identified by 

20. A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: creating for at least one of each node of a plurality of nodes and at least one edge one or more pages of data, each corresponding to a prescribed page size associated with a storage device in which said one or more pages are to be stored, and each page having a b-tree index data structure that includes a first section having a variable-sized set of fixed width data slots and a second section having a variable-sized variable length data region; and performing at least one of a read, update, and delete transaction operation on the plurality of nodes and edges; determining traversal of relationships between nodes and edges.

a storage device organized as a plurality of pages of a prescribed page size; and a processor coupled to the storage device and configured to: 

receive data associated with a plurality of nodes and edges, each of said edges representing a relationship between two or more of said nodes; 

create for each node one or more pages of data, each corresponding to said prescribed page size, and each page having a b-tree index data structure that includes a first section having a variable-sized set of fixed width data slots and a second section having a variable-sized variable length data region; 



perform at least one of a read, update, and delete transaction operation on the plurality of nodes and edges; and 

determine traversal of relationships between nodes and edges; 
wherein each data slot includes a slot header and a slot data region; 
wherein the slot header includes values to indicate slot type, slot status, and edge direction; 




2. The system of claim 1, wherein said fixed length data slots are configured to be used to store one or more of node attribute data, edge data, and edge attribute data associated with the node. 

    3. The system of claim 1, wherein data values too large to be stored in said fixed length data slots is stored. 

    4. The system of claim 1, wherein the slot header includes one or more fields to store the slot type. 

    5. The system of claim 4, wherein the slot type indicates a type of data stored in or stored in a location identified by data stored in a corresponding slot data value section of that slot. 

    6. The system of claim 5, wherein the slot data value section is configured to store a primitive value of a size equal to or smaller than a fixed width of said slot data value section. 

    7. The system of claim 1, wherein the slot header includes a field to store an offset indicating a location in which a corresponding value is located within said variable length data region. 

    8. The system of claim 1, wherein said processor is configured to add slots to said page and increase a size of said variable length data region as needed to store additional data associated with a given 

    9. The system of claim 8, wherein the processor is configured to split the page if additional data is to be stored for a node and would result in a page that exceeds said prescribed page size. 

    10. The system of claim 1, wherein the processor is further configured to sort said data slots prior to writing said page to the storage device. 

    11. The system of claim 10, wherein the processor is configured to sort the slots based at least in part on a respective slot type of each slot. 

    12. The system of claim 10, wherein the processor is configured to sort the slots in a manner that results in node attributes being included first in sorted order, followed by edges owned by the node, followed by edge attributes. 

    13. A method, comprising: receiving data associated with a plurality of nodes and edges, each of said edges representing a relationship between two or more of said nodes; creating for each node one or more pages of data, each corresponding to a prescribed page size associated with a storage device in which said one or more pages are to be stored, and each page having a b-tree index data structure that includes a first section having a variable-sized set of fixed width data slots and a second section having a variable-sized variable length data region; performing at least one of a read, update, and delete transaction operation on the 

    14. The method of claim 13, wherein said fixed length data slots are configured to be used to store one or more of node attribute data, edge data, and edge attribute data associated with the node. 

    15. The method of claim 13, wherein data values too large to be stored in said fixed length data slots is stored. 

    16. The method of claim 13, wherein the slot header includes one or more fields to store the slot type. 

    17. The method of claim 16, wherein the slot type indicates a type of data stored in or stored in a location identified by data stored in a corresponding slot data value section of that slot. 

    18. A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: receiving data associated with a plurality of nodes and edges, each of said edges representing a relationship between two or more of said nodes; creating for each node one or more pages of data, each corresponding to a prescribed page size associated with a storage device in which said one or more pages are to be stored, and each page having a b-tree index data structure that 





Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 18 of co-pending application 15/3573,924, now U.S. Patent 10,579,680.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “perform at least one of a read, update, and delete transaction operation on the plurality of nodes and edges; and determine traversal of relationships between nodes and edges.” 
alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/delete/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to providing more flexibility, immediacy of information transfer, increase productivity and enhance business intelligence for an enterprise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 11, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication  2014/0009472 issued to Daisuke Ajitomi et al. (“Ajitomi”) and further in view of U.S. Patent Application Publication  2012/0317339 issued to Thomas Gissel et al. (“Gissel”).
As for claims 1, 14 and 20, Ajitomi teaches a system, method and program product, comprising: 
a storage device organized as a plurality of pages of a prescribed page size and a processor configured to: ([0031], [0044], [0076], [0023], Ajitomi teaches a reading unit is a graph data and also is a page that has a predetermined size is stored in a memory);
create for at least one of each node of a plurality of nodes and at least one edge one or more pages of data, each corresponding to said prescribed page size ([0076], Figure 6A, For each node a page of data is represented and has a corresponding prescribed page size. In figure 6, Page B, represents an individual page with specific properties of an offset, delete flag and node type. The figure shows a specific memory 
perform at least one of a read, update, and delete transaction operation on the plurality of nodes and edges (Para [0034] enable specification of the storage destination information as an argument of open processing of the graph database, or can be configured to enable specification of the storage destination information as an argument of registration-related operations such as new insertion, updating, and deletion; and Para [0042]: the memory control unit 150 performs control in such a way that the first memory unit 100 performs new insertion of graph data, updating of graph data, or deletion of graph data. the nodes and the edges are only either newly inserted (added) or deleted); and 
determine traversal of relationships between nodes and edges ([0026], a memory unit that contains nodes and edges, the edges are connected by a relationship through pointers. The data having a plurality of nodes).
Ajitomi teaches prescribed page sizes, nodes, edges, one node per page of data and fixed length data slots. Ajitomi does not explicitly teach data structure that includes a variable-sized length data slots and a variable-sized variable length data region.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi to incorporate the teachings of Gissel to provide a system with storage device organized as a plurality of pages of a prescribed page size.  Doing so would provide extremely fast access to the cached values and overcome the problem of optimizing database variable size row, as recognized by Gissel (0002-0003).

As for claims 2 and 15, Ajitomi teaches said fixed length data slots are used to store one or more of node attribute data, edge data, and edge attribute data associated with the node ([0076] Figure 6A and Figure 6B, For each node a page of data is represented and has a corresponding prescribed page size. In figure 6, Page B, represents an individual page with specific properties of offset, delete flag and node type. The figure shows a specific memory size and location, example: 0x30.  Inside the node is edge data. Inside the edge file is edge attribute data, consisting of edge identification, edge type, property, source node and memory size and location.).
As for claims 3 and 16, Ajitomi teaches data values too large to be stored in said fixed length data slots is stored. ([0078] graph data is too large to be stored in specified length data slots.) .
As for claim 8, Ajitomi teaches the slot header includes a field to store an offset indicating a location in which (page 4 [0052] Figure 5C, Ajitomi teaches, the slot header 
As for claim 9, Ajitomi teaches said processor is configured to add slots to said page and increase a size of said variable length data region as needed to store additional data; ([0056] Ajitomi teaches, the flexibility of setting an upper limit for number nodes or an upper limit to file sizes or storable number of edges and the file can be divided into a plurality of files. This flexibility provides variable data lengths to store additional data.).
Ajitomi also teaches data associated with a given node until there is no further available space in said page of said prescribed page size. ([0078] graph data is large in size and there is no further space available on the page). Daisuke does not teach added slots as the page size increases.
Gissel teaches said processor is configured to add slots to said page and increase a size of said variable length data region as needed to store additional data ([0032] Gissel teaches,  a variable length data region).
As for claim 11, Ajitomi teaches sort said data slots prior to writing said page to the storage device. ([0044] Ajitomi, teaches, data is sorted before writing “predetermined writing order” inside the memory unit).
As for claim 13, Ajitomi teaches sort the slots in a manner that results in node attributes being included first in sorted order ([0026] Ajitomi  teaches, graph data sorted  sequentially listed by node attributes, followed by edges, followed by edge attributes. The unit has sorted the slots in order beginning with node attributes.)

Ajitomi also teaches, followed by edge attributes. ([0026] graph data sorted sequentially listed by node attributes, followed by edge, followed by edge attributes. The unit has placed the edge attributes in third place order).
 
Claims 4 – 7, 10, 12 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ajitomi and  in view of Gissel and in further  view of  US20090037500  Evan Kirshenbaum (hereafter Kirshenbaum)
As for claims 4 and 17, neither Ajitomi nor Gissel teaches the limitations of claim 4.  However, Kirshenbaum teaches each of said edges representing a relationship between two or more of said nodes, wherein each data slot includes a slot header and a slot data region; wherein the slot header includes values to indicate slot type, slot status, and edge direction; wherein the slot data region stores one of edge slot data values and attribute slot data values (Figure 4  Diagram 114,  Kirshenbaum teaches, this header file shows a fixed length, by displaying “nodes on page”, “size of chunks”, this header file provides the details of data slots. And ([0158], Figure 17, Kirshenbaum teaches, a fixed length data slots represents a block. The figure contains a header and slot data value sections.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi in view of Gissel to incorporate the teachings of Kirshenbaum to use a slot header for data values. Doing so 

As for claims 5 and 18, neither Ajitomi nor Gissel teaches the claimed limitations of claims 5 and 18. However, Kirshenbaum teaches, the slot header includes one or more fields to store data a slot type. ([0050] figure 2, diagram 204 Kirshenbaum teaches, The slot header has numerous fields available to store a slot type. Figure 2 (diagram 204) has "type" field indicating a field inside a slot header. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daisuke in view of Gissel to incorporate the teachings of Kirshenbaum to show a slot header that includes several fields of data to store a slot type.  Doing so provides the ability to efficiently handle large amounts of data and overcome the problem of data store architectures to handle large enterprise amounts of data, as recognized by Kirshenbaum (0002).
As for claims 6 and 19, neither Ajitomi nor Gissel teaches the limitations of claim 6 and 19. However, Kirshenbaum teaches, the slot type indicates a type of data stored in or stored in a location ([0034], Kirshenbaum teaches, the server computer stores graph data; identified by data stored in a corresponding slot data value section of that slot (page 2 [0035]; Figure 1 diagram 114 teaches, inside the page are various data values in this section.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi in view of Gissel to 

As for claim 7, neither Ajitomi nor Gissel teaches the limitations of claim 7. However, Kirshenbaum teaches, the slot data value section stores a primitive value of a size equal to or smaller than a fixed width of said slot data value section. ([0079] Kirshenbaum teaches, slot data values can be configured to store small data types, such as primitive values. Small data types can fit into a fixed width slot.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi in view of Gissel to incorporate the teachings of Kirshenbaum to show slot data values store primitive values.  Doing so provides the ability to efficiently handle large amounts of data and overcome the problem of data store architectures to handle large enterprise amounts of data, as recognized by Kirshenbaum (0002). 

As for claim 10,    neither Ajitomi nor Gissel teaches the limitations of claim 10.  However, Kirshenbaum teaches The system of claim 9, wherein the processor is configured to split the page if additional data is to be stored ([0102] Kirshenbaum teaches, This is the same theme as a split page when additional chunks of data is to be stored on another page.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi in view of Gissel to incorporate the teachings of Kirshenbaum to show the principles of the processor to split the page when data has surpassed a page.  Doing so provides the ability to efficiently handle large amounts of data and overcome the problem of data store architectures to handle large enterprise amounts of data, as recognized by Kirshenbaum (0002). 

As for claim 12, neither Ajitomi nor Gissel teaches the limitations of claim 12.  However, Kirshenbaum teaches sort the slots based at least in part on a respective slot type of each slot. ([ 0155], Figure 9 diagram 908, Figure 16 diagram 1602, 1608  Kirshenbaum teaches, the processor uses subsets to identify each slot in the row, which exhibits slot types. The processor sorts slots according to diagram 908, “Add nodes to index”, index utilizes sorting feature).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi in view of Gissel to incorporate the teachings of Kirshenbaum to show discusses the principles sort slots defined by slot types.  Doing so provides the ability to efficiently handle large amounts .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20140280224 isuued to Evan Feinberg: recommended relationships based on additional edges.
20160299991 Sungpack Hong: Nodes retrieval from storage.
20170024488 Charles Henderson: Nodes and Edges merging together.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 4, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162